213 S.W.3d 709 (2007)
Johnny R. HIGGINS, et al., Plaintiffs/Appellants,
v.
GLOBAL-SUN POOLS, INC., Defendant/Respondent.
No. ED 87973.
Missouri Court of Appeals, Eastern District, Division One.
February 6, 2007.
David E. Woods, O'Fallon, MO, for appellant.
Glenn E. Davis, St. Louis, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Johnny Higgins and Nelda Higgins ("Property Owners") appeal from the judgments of the trial court compelling arbitration of the contractual dispute between them and Global-Sun Pools, Inc. ("Global"), and confirming the award of the arbitrator, which found in favor of Global on claims of liability and awarded Global the sum of $3845.10 for attorneys' fees and expenses.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).